In a negligence claim, the defendant, the State of New York, appeals from a judgment of the *671Court of Claims (Orlando, J.), entered March 15, 1990, which, after a nonjury trial, is in favor of the claimant and against it in the principal sum of $300.
Ordered that the judgment is affirmed, with costs.
The claimant, an inmate at Sing Sing Correctional Facility, filed a claim against the State of New York to recover damages for the loss of his personal property.
We disagree with the State’s contention that it is immune from liability, based on the doctrine of sovereign immunity. The claimant contends that the State negligently failed to properly secure the area of his cell and thus he is not merely challenging prison administration or allocation of staff or resources (see, Pollard v State of New York, 173 AD2d 906). Sullivan, J. P., Balletta, O’Brien and Ritter, JJ., concur.